Title: From Thomas Jefferson to Albert Gallatin, 26 July 1801
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Dear Sir
                  Washington July 26. 1801.
               
               I do not see sufficient reasons for preserving a revenue cutter at Charleston on a larger scale than elsewhere. I see no reason to expect pirates from St. Domingo, no instance of it having yet occurred. if there be any such danger, it is not peculiar to S. Carolina, but threatens all the Southern states more or less according to their situation. if such danger should become imminent it will behove us to furnish a more adequate defence. the revenue cutter, on it’s present plan, answers neither purpose well, either as a military or revenue instrument.
               Mr. Madison happened to be with me when I opened your circular to the Collectors. I approve so entirely of the two paragraphs on the participation of office, & electioneering activity, that on the latter subject I proposed very early to issue a proclamation, but was restrained by some particular considerations. with respect to the former we both thought it better to be kept back till the Newhaven remonstrance & answer have got into possession of the public; and then that it should go further & require an equilibrium to be first produced by exchanging one half of their subordinates, after which talents & worth alone to be enquired into in the case of new vacancies. whenever, from observing appearances after the Newhaven papers have got abroad, you shall think the public mind in a proper state for this reformation, you will be so good as to send out a circular, either with, or without previous communication to me. health & affectionate respect.
               
                  
                     Th: Jefferson
                  
               
            